EXHIBIT 21.1 SUBSIDIARIES OF THE REGISTRANT a) CoStar Realty Information, Inc., a Delaware corporation b) CoStar Limited, a U.K. company c) CoStar UK Limited, a U.K. company d) Grecam S.A.S., a France Societée par Actions Simplifiée e) Property and Portfolio Research, Inc., a Delaware corporation f) Property and Portfolio Research Ltd., a U.K. company g) Resolve Technology, Inc., a Delaware corporation h) 1treet Holdings, LLC, a Delaware limited liability company i) CGI Building Finance, LLC, a Delaware limited liability company
